Chapman, C. J.
The indenture of lease under seal was not admissible in evidence to sustain the action, because it was not declared upon in conformity with the Gen. Sts. c. 129, § 2, cl. 9. See Warren v. Ferdinand, 9 Allen, 357. The exception to its admission must be sustained.
But the ruling as to the effect of the contract was correct. The requirement that the tenant should exhibit bills as vouchers, must be understood as requiring receipted bills. They would be useful to the lessor. Certainly they would be an important protection to him against mechanics’ liens.

Exceptions sustained.